Title: From John Quincy Adams to Thomas Boylston Adams, 19 March 1825
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					My dear Brother.
					Washington 19. March 1825—
				
				I have received your kind Letter of congratulation with the very appropriate passage from Machiavel’s an author, with whose works I have never been familiar, and whose reputation as a political writer is problematical—The Sentiment which you have quoted from him is perhaps correct in its first part—certainly in its second.The congratulations of all my friends are entitled to my gratitude. Those of my brother eminently so. Accompanied with your good wishes they afford encouragement as well as pleasure—I am your affectionate brother
				
					John Quincy Adams.
				
				
			